Title: James Madison to Jared Sparks, 8 April 1830
From: Madison, James
To: Sparks, Jared


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Apl. 8. 1830
                            
                        
                        
                        Your favour of Mar. 8. came duly to hand. I congratulate you on your success at London & Paris, in
                            obtaining materials, no where else to be found and so essential to the history of our Revolution.
                        I have been looking over such of the letters of Genl. Washington to me as do not appear on his files. They
                            amount to 28. besides some small confidential notes. Most of the letters are of some importance. Some of them are
                            peculiarly delicate and some equally delicate & important. To make extracts from them is a task I should not wish
                            to undertake. To forward to you the whole for that purpose, thro’ the hazards of the mail, is liable to the objection,
                            that as no copies exist, a loss of the originals would be fatal. Under these circumstances it occurs that you may be able
                            to spare a few days for a trip from Washington to Montpellier, where you can review the whole, in affording an opportunity
                            for which I shall think myself justified by the confidence reposed in you by those to whom the memory of Washington was
                            most dear, & by the entire confidence felt by myself. If on examining the papers you should find more than you can
                            conveniently extract, I will have copies made of what you may mark for the purpose, and endeavour to procure for them some
                            unexceptionable conveyances.
                        Until I learn whether I shall have the pleasure of seeing you, I detain the Packet received thro’ Col:
                            Storrow, which is ready to be returned either personally or thro’ the channel you pointed out With esteem &
                            cordial Salutations
                        
                        
                            
                                James Madison
                            
                        
                    